              Case 16-80468                 Doc      Filed 12/18/19              Entered 12/18/19 13:16:00                   Desc Main
 Fill in this information to identify the case:          Document                Page 1 of 6

 Debtor 1          Julia C. Bautista
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Central District
                                         __________       of Illinois
                                                       District  of __________

 Case number           16-80468
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                              U.S. Bank Trust National Association as
                   Trustee of the Lodge Series IV Trust
 Name of creditor: _______________________________________                                                         14
                                                                                       Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                Date of payment change:
 identify the debtor’s account:                          6 ____
                                                        ____ 4 ____
                                                                 4 ____
                                                                     4                 Must be at least 21 days after date       02/01/2020
                                                                                                                                 _____________
                                                                                       of this notice


                                                                                       New total payment:                                331.07
                                                                                                                                 $ ____________
                                                                                       Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     211.93
                   Current escrow payment: $ _______________                         New escrow payment:                    75.78
                                                                                                                 $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                   New interest rate:          _______________%

                   Current principal and interest payment: $ _______________         New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                       New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                            page 1
            Case 16-80468                      Doc          Filed 12/18/19            Entered 12/18/19 13:16:00                   Desc Main
                                                                Document              Page 2 of 6

Debtor 1         Julia  C. Bautista
                 _______________________________________________________                        Case number         16-80468
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                                Date    12/18/2019
                                                                                                        ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title    Authorized Agent for Secured
                                                                                                        ___________________________      Creditor
                    First Name                      Middle Name          Last Name



 Company            Ghidotti | Berger LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (949) 427-2010
                    ________________________                                                          mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2
              Case 16-80468              Doc        Filed 12/18/19 Entered 12/18/19 13:16:00 Desc Main
                                                        Document        Page 3 of 6
                                                          SN Servicing Corporation          Final
                                                    323 FIFTH STREET
                                                   EUREKA, CA 95501
                                                For Inquiries: (800) 603-0836
                                    Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: December 13, 2019

     JUAN BAUTISTA                                                                                                      Loan:
     JULIA C BAUTISTA
     316 E ARCHER AVE                                                                        Property Address:
     PEORIA IL 61603                                                                         316 EAST ARCHER AVENUE
                                                                                             PEORIA, IL 61603



                                                 Annual Escrow Account Disclosure Statement
                                                              Account History

     This is a statement of actual activity in your escrow account from Oct 2019 to Jan 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Feb 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 255.29                  255.29                   Due Date:                                       Jan 01, 2020
 Escrow Payment:                           211.93                    75.78                  Escrow Balance:                                    1,131.22
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          211.93
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                     20.44
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,322.71
 Total Payment:                              $467.22                    $331.07



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00         510.16
     Oct 2019                          211.93                               *                                        0.00         722.09
     Oct 2019                         (211.93)                              *                                        0.00         510.16
     Nov 2019                          211.93                               *                                        0.00         722.09
     Nov 2019                          211.93                               *                                        0.00         934.02
     Dec 2019                          211.93                               *                                        0.00       1,145.95
     Dec 2019                                                         14.73 * Forced Place Insur                     0.00       1,131.22
                                                                              Anticipated Transactions               0.00       1,131.22
     Dec 2019                                                         10.22   Forced Place Insur                                1,121.00
     Jan 2020                         211.93                          10.22   Forced Place Insur                                1,322.71
                          $0.00      $847.72            $0.00        $35.17

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue. Your actual lowest monthly balance was greater than 0.00. The items with an asterisk on your
     Account History may explain this. If you want a further explanation, please call our toll-free number.




                                                                                                                                           Page 1
          Case 16-80468              Doc       Filed 12/18/19 Entered 12/18/19 13:16:00 Desc Main
                                                     SN Servicing Corporation          Final
                                                   Document        Page 4 of 6
                                           For Inquiries: (800) 603-0836
                                Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: December 13, 2019

 JUAN BAUTISTA                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
 from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,322.71          327.80
 Feb 2020                75.78          10.22            Forced Place Insur                           1,388.27          393.36
 Mar 2020                75.78          10.22            Forced Place Insur                           1,453.83          458.92
 Apr 2020                75.78          10.22            Forced Place Insur                           1,519.39          524.48
 May 2020                75.78          10.22            Forced Place Insur                           1,584.95          590.04
 Jun 2020                75.78         393.36            County Tax                                   1,267.37          272.46
 Jun 2020                               10.22            Forced Place Insur                           1,257.15          262.24
 Jul 2020                75.78          10.22            Forced Place Insur                           1,322.71          327.80
 Aug 2020                75.78          10.22            Forced Place Insur                           1,388.27          393.36
 Sep 2020                75.78         393.36            County Tax                                   1,070.69           75.78
 Sep 2020                               10.22            Forced Place Insur                           1,060.47           65.56
 Oct 2020               75.78           10.22            Forced Place Insur                           1,126.03          131.12
 Nov 2020               75.78           10.22            Forced Place Insur                           1,191.59          196.68
 Dec 2020               75.78           10.22            Forced Place Insur                           1,257.15          262.24
 Jan 2021               75.78           10.22            Forced Place Insur                           1,322.71          327.80
                      $909.36         $909.36

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 65.56. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 151.56 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

 Your ending balance from the last month of the account history (escrow balance anticipated) is 1,322.71. Your starting
 balance (escrow balance required) according to this analysis should be $327.80. This means you have a surplus of 994.91.
 This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
 it and lowering your monthly payments accordingly. We are sending you a check for the surplus.

 We anticipate the total of your coming year bills to be 909.36. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
             Case 16-80468           Doc      Filed 12/18/19         Entered 12/18/19 13:16:00              Desc Main
    New Escrow Payment Calculation                Document           Page 5 of 6
    Unadjusted Escrow Payment                        75.78
    Surplus Amount:                                   0.00
    Shortage Amount:                                  0.00
    Rounding Adjustment Amount:                       0.00
    Escrow Payment:                                 $75.78




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
   Case 16-80468      Doc     Filed 12/18/19    Entered 12/18/19 13:16:00        Desc Main
                                  Document      Page 6 of 6



                                                         V
                    8, 20 9, I s v d th fo goi g do u    ts d s i d as Noti of Mo tgag
Pay    t Cha g o th followi g i dividuals y l t o i     a s th ough th Cou t’s ECF p og a :
       C UNSEL F R EBT R
       B. Kip Sh l y
       ks oti @ t o. o

       I d la u d p alty of p ju y u d     th laws of th U it d Stat s of A   i a that th
fo goi g is t u a d o t.
                                                   /s/ Eva T aga z
                                                   Eva T aga z


                       8, 20 9, I s v d th fo goi g do u     ts d s i d as Noti of Mo tgag
Pay     t Cha g o th followi g i dividuals y d positi g t u opi s th of i th U it d Stat s ail
at Sa ta A a, Califo ia    los d i a s al d v lop , with postag paid, add ss d as follows:


                                                U.S. T s
   ia C. Ba is a                                U.S. T s
            e venue                             Offi e Of Nan y J Ga gula U S T ustee
 Peo ia, IL   0                                 40 Main St # 00
                                                Peo ia, IL   02
 T s
 Ma sha L C m s-Skinn
 C apte    Standing Bank upt y T ustee
  08 S B oadway
 PO Box 49
 Newman, IL 942


       I d la u d p alty of p ju y u d     th laws of th U it d Stat s of A   i a that th
fo goi g is t u a d o t.
                                                   /s/ Eva T aga z
                                                   Eva T aga z
